Citation Nr: 0208874	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-14 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of a right 
shoulder injury.

Entitlement to service connection for residuals of an upper 
back injury.

Entitlement to service connection for residuals of bilateral 
shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Army 
from January 16, 1998, to March 13, 1998, and was issued an 
uncharacterized discharge upon separation for failure to meet 
entry level performance and conduct standards.  Her DD Form 
214 shows that she had additional period of inactive duty for 
training (INACDUTRA) for a period of three months, twenty-
nine days prior to her entry into active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which denied the claimant's 
application for VA disability compensation for the 
disabilities at issue as not well-grounded.  The appellant 
appeared and offered testimony in support of her claims at a 
personal hearing held in September 1999 before an RO Hearing 
Officer.  She subsequently withdrew her request for a hearing 
before a Member of the Board.

This case was previously before the Board in April 2001, and 
was remanded to the RO for additional development of the 
evidence, to include obtaining any additional private or VA 
medical records of the veteran, to afford the veteran a VA 
medical examination to evaluate her claimed disabilities of 
the right shoulder, upper back, and bilateral shins, to 
determine whether any current disability of the right 
shoulder, upper back, and bilateral shins exists, and to 
provide a medical opinion as to whether any current 
disability of the right shoulder, upper back, and bilateral 
shins shown present is as likely as not to be related to 
disease or injury shown in service.  

The RO was further directed to readjudicate the appellant's 
claims on the merits, taking into consideration the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)].  The actions requested in 
the Board's April 2000 remand order have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The record shows that the claimant 
and her representative were notified of the provisions of the 
VCAA by the Board's remand order of April 2000 and by RO 
letter of December 27, 2001, and that the claimant's appeals 
were readjudicated by the RO on the merits under the 
provisions of the VCAA.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the instant appeal does not 
address a reopened claim, and the revised regulations 
pertaining to reopened claims are inapplicable to this 
appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
her in obtaining all evidence necessary to substantiate her 
claims has been fully met.  The RO has obtained the 
claimant's complete service medical records, as well as all 
private and VA medical records identified by the claimant, 
and the claimant has been afforded a personal hearing in 
September 1999 before an RO Hearing Officer, while 
withdrawing her request for a hearing before a member of the 
Board.  She has been afforded comprehensive VA medical 
examinations for her claimed disabilities in December 1998 
and in January 2002, with medical opinions.  The appellant 
has not argued a notice or duty to assist violation under the 
VCAA, and the Board finds that it is clear that the appellant 
was fully notified and aware of the type of information and 
evidence required to substantiate her claims.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's April 2001 remand order and the 
record on appeal, the appellant has been informed of the 
evidence and information needed to substantiate her claim, 
and she has been informed of VA's role in assisting in the 
development of the claim.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
appellant's claims.  For these reasons, further development 
is not necessary for compliance with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist her in 
obtaining all evidence necessary to substantiate her claims 
have been fully met.

2.  The claimant was seen while on inactive duty for training 
and while on active duty for complaints of right shoulder, 
upper back, and bilateral shin symptoms; the appellant does 
not have a chronic disability of the right shoulder, upper 
back, or bilateral shins.  


CONCLUSION OF LAW

A disability of the claimant's right shoulder, upper back, or 
bilateral shins was not incurred in or aggravated by active 
service or active or inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 1110, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that she sustained injury to her right 
shoulder, upper back, and bilateral shins while on active 
duty, and that service connection is warranted for the 
residuals of those injuries.

I.  The Evidence

A report of medical history prepared by the claimant at the 
time of her service entrance examination reported no history 
of bone, joint or other deformity, lameness, painful or 
"trick" shoulder, or recurrent back pain.  Her service 
entrance examination, conducted in September 1997, disclosed 
no abnormalities of the spine, musculoskeletal system, or 
upper or lower extremities, and her neurological evaluation 
was normal.  

The service medical records show that on December 3, 1997, 
the claimant was seen for complaints of intermittent upper 
back spasms and right scapula pain of four weeks' duration 
after falling on her right shoulder from a vehicle while 
wearing a heavy rucksack.  On examination, a full range of 
motion of the right shoulder was found, without pain, 
tenderness to palpation was noted over the right upper back 
(trapezius) medial to the right scapula and there was no 
soreness of the rhomboid.  The assessment was muscle strain 
vs. trigger point, and she was referred to physical therapy 
for evaluation.  A physical therapy report that same day 
noted that a full range of motion of the claimant's right 
shoulder was found, without pain, and no tenderness to 
palpation was noted over the rhomboid.  The clinical 
assessment was soft tissue strain, and ice packs and Motrin 
were recommended.  

The claimant was subsequently seen in December 1997 for 
complaints of persistent right side periscapula pain 
following injury to the right rhomboid muscle.  Examination 
disclosed a full range of motion, without pain, and 
tenderness to palpation over the right rhomboid.  It was 
noted that the claimant had not passed her Army Physical 
Fitness Test.  The assessment was soft tissue strain.  The 
claimant was again seen in December 1997 with complaints of 
muscle spasms from a back/shoulder injury two months 
previously, with exacerbation of pain on running or doing 
push-ups.  On examination, tenderness to palpation was noted 
over the left scapula, with 5/5 muscle strength, a full range 
of motion, and no evidence of edema.  The assessment was 
muscular strain, and Motrin and Ben-Gay were recommended.

The claimant returned in late January 1998 with complaints of 
having injured her lower back two months previously, and 
related that she had been seen on three occasions, treated 
with Motrin, and told that she had a muscle spasm of the 
right upper back.  It was noted that she had stated that she 
intended to leave without permission, and was brought to the 
emergency room for evaluation.  Examination disclosed no 
tenderness over the midline of the spine, but some tenderness 
was found medial to the right scapula.  She was given Motrin 
and an appointment to return for evaluation of her complaints 
and for a psychiatric evaluation.  She was again seen two 
days later with complaints of shoulder pain of two months' 
duration, and upper back and right rhomboid tenderness.  The 
assessment was [right] rhomboid strain, and she was referred 
to physical therapy and given Ibuprofen and Flexeril.  

The claimant was again seen in February 1998 for complaints 
of right upper back and right shoulder pain of three and one-
half months' duration, without improvement following 
treatment and no relief with medication.  Examination 
disclosed a full range of right upper extremity motion, with 
complaints of pain at 80 degrees of abduction, and 5/5 muscle 
strength, no winging or Adams' sign, and a positive response 
to palpation along the inferior right scapula.  The 
assessment was recurrent muscle strain, and she was referred 
to the physical therapy clinic.  

A February 1998 report from the physical therapy clinic cited 
a history offered by the claimant of right shoulder pain of 
four months' duration after a fall from a military vehicle in 
October 1997, with some relief with physical therapy but 
continuation of symptoms on lifting, physical activities or 
prolonged sitting.  Examination revealed a full active range 
of motion in both upper extremities, with complaints of pain 
at the extremes of right shoulder abduction and flexion, and 
clinical findings of 5/5 muscle strength and normal deep 
tendon reflexes in both upper extremities.  Tenderness to 
palpation was elicited over the middle and lower trapezius 
muscles, and the rhomboid muscle at T1-T6, with no evidence 
of cervical compression or scapula winging, negative findings 
on Spurling's test, supraspinatus test, and vertebral 
articulation test.  The assessment was middle 
trapezius/rhomboid muscle strain.  The claimant was given a 
two-week profile, and instructed in icing and home exercises, 
including levator scapula, neck and upper trapezius 
stretching.  She was again seen one week later with ongoing 
complaints of right shoulder and back pain, without 
improvement with icing and home exercises, and related that 
she had requested a Chapter 11 discharge, and that a line-of-
duty investigation was being conducted.  A full range of 
right upper extremity motion was demonstrated without pain, 
she was able to sustain prolonged sitting for 30 minutes 
without pain, and it was noted that cervical X-rays appeared 
normal.  The assessment was right rhomboid strain, and 
continued icing and stretching exercises were recommended.  

The claimant was seen the following week for complaints of 
shin pain and for follow-up of back and neck pain of three 
months' duration.  She complained of pain on sitting with 
pressure on the left side and when standing, of continued 
pain and limitation of motion, and was referred to the 
physical therapy clinic.  Treatment records from the physical 
therapy clinic in February 1998 cited the claimant's of shin 
pain for the past two days, and of right shoulder and back 
pain, without relief from icing, home exercises and 
medication.  She indicated that she was being processed under 
Chapter 11, and that she was a holdover from Advanced 
Individual Training (AIT).  Examination disclosed no evidence 
of trauma, muscle strength was 5/5 in both upper extremities, 
and a full active range of motion was demonstrated in both 
upper and lower extremities.  Tenderness to palpation was 
noted over the right rhomboid and left anterior medial tibia.  
The assessment was right rhomboid strain and left shin 
splints.  She was issued a two-week profile and instructed to 
continue icing and stretching exercises. 

In March 1998, the claimant was referred by her unit for 
evaluation of malingering.  It was noted that she did her 
basic combat training at Fort Leonard Wood; that she 
complained of back pain after being pushed off a vehicle, and 
that she had been seen eight times for back complaints and 
physical therapy.  She was referred for orthopedic 
consultation, where her complaints and treatment were 
reviewed, and examination revealed no acromioclavicular joint 
or rotator cuff findings, tendons were intact and a full 
range of pain-free motion was demonstrated.  The examiner was 
able to reproduce pain with pressure over the scapula in the 
area of the rhomboid muscles, without limitation of motion or 
tenderness to palpation over the neck.  The assessment was 
chronic rhomboid (scapula retractor strain), with no further 
treatment indicated.

In February 1998, the claimant underwent counseling in 
connection with her proposed separation from service under AR 
635-200, Chapter 11, for inability to adapt to military 
service.  She was evaluated at the Community Health Service 
due to depressive symptoms and a failed attempt to go AWOL.  
She was noted to be in the third week of Advanced Individual 
Training, and complained of difficulty in adjusting to the 
military environment and harassment by her drill instructors 
during the first week of training, with subsequent sadness, 
anxiety, loss of appetite, difficulty concentrating, and loss 
of interest in completing training.  She asserted that her 
lack of motivation had intensified due to her chronic back 
pain, her failure to pass the Army Physical Fitness Test, and 
her inability to go off post, and stated that she had never 
felt this way before joining the Army and wanted to be 
discharged as soon as possible.  

Mental status examination disclosed that she was fully 
oriented, with clear speech and good eye contact, no 
impairment of intellectual functioning or evidence of 
deficits suggesting a physical illness affecting the brain, 
and no evidence of disturbance in reality testing to justify 
a psychotic diagnosis.  There were insufficient emotional 
findings to warrant the diagnosis of a major depressive 
disorder, and she denied suicidal or homicidal ideations.  
The diagnoses were adjustment disorder with mixed disturbance 
of emotions and conduct, and occupational problem.  The 
examiner stated that if retained, the claimant's current 
problems would most likely continue and could be expected to 
limit her potential as a soldier and pose a danger to herself 
and the unit in a combat situation.  He further stated that 
the prospect for retention was considered poor; that the 
diagnoses did not warrant discharge through medical channels; 
and that separation under the provisions of AR 635-200, 
Chapter 11, was recommended.  The claimant was 
psychiatrically cleared for any administrative or judicial 
action deemed appropriate. 

In March 1998, the claimant was informed that action to 
administratively separate her from service under the 
provisions of Army Regulation 635-200 for failure to meet 
Entry Level Status Performance and Conduct Standards was 
being contemplated, and stated that she did not desire to 
consult with military or civilian counsel; that she did not 
wish to submit a statement; and that she requested that all 
documents be sent to the separation authority.  Legal review 
by the Office of the Staff Judge Advocate was completed and 
found to be in accordance with the requirements of AR 635-
200, Chapter 11.  The claimant was administratively separated 
from service on March 19, 1998, and issued an uncharacterized 
discharge under the provisions of AR 635-200, Chapter 11, for 
failure to meet Entry Level Status Performance and Conduct 
Standards.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
March 1998, sought service connection for residuals of right 
shoulder and upper back injuries in January 1998 and for shin 
splints in February 1998.  Subsequently in March 1998, she 
submitted another VA Form 21-526, asserting that her back and 
shoulder pain (possibly torn muscles or nerve damage) 
occurred in October 1997, and claiming service connection for 
shin splints (stress fractures) in both legs in February 
1998.  

A VA memorandum, dated in November 1998, determined that 
uncharacterized discharges issued for entry level separations 
were considered to be under conditions other than 
dishonorable under the provisions of 38 C.F.R. § 3.12(k), and 
that in the absence of evidence of misconduct, no 
administrative decision was required.  

In December 1998, the claimant's complete service medical and 
personnel records were received at the RO, and VA general and 
orthopedic examinations were scheduled.

A report of VA orthopedic examination, conducted in December 
1998, cited the claimant's complaints of intermittent pain in 
the right shoulder and upper back and shin splints with onset 
following an inservice accident in 1997.  Examination 
revealed a full active range of motion in the right upper 
extremity and thoracic spine, with no motor, sensory or 
reflex deficits, no pain on palpation of the right shoulder 
joints or upper back, and no evidence of edema, erythema, or 
crepitus on range of motion testing of the right shoulder or 
upper back.  There was no clinical evidence of shin splints, 
no pain on palpation over the tibia of the legs, and no 
evidence of edema or erythema over the tibial area of the 
legs.  The claimant's gait was nonantalgic and there was no 
limp.  The diagnoses were complaints of pain in right 
shoulder, upper back, and shin splints, with no evidence of 
any significant focal neuromuscular or functional deficits. 

A report of VA general medical examination, conducted in 
December 1998, cited the claimant's complaints of orthopedic 
problems, without medications, and her statement that she had 
missed three days from work since May 1998 for back problems.  
Examination disclosed a normal posture and gait.  The 
diagnosis was normal general medical examination, with no 
further referral or examination indicated.  

Based upon the foregoing, a rating decision of February 1999 
denied the appellant's claims as not well grounded based upon 
the lack of any evidence of a current right shoulder or upper 
back disability or shin splints.  The claimant was notified 
of those determinations by RO letter, and filed a Notice of 
Disagreement accompanied by an undated lay statement from a 
former service comrade, her own statement, and a Supervisor's 
Monthly Statistical Quality Control (SQC) Performance Plan 
Review from her employer, dated in January 1999.

The undated lay statement from her former service comrade 
asserted that she met the claimant in October 1998 [sic]at 
the Army Processing Center, Fort Leonard Wood, Missouri; that 
the claimant appeared fit for training and was admired 
because she was educated, eloquent and able to do 20 push-
ups.  She further indicated that on October 31, 1998 [sic], 
she rode in a truck with the claimant to Basic Combat 
Training (BCT); that the claimant fell to the floor with 
others when the driver made a turn at high speed; and that 
she was so badly hurt that she needed assistance in getting 
up.  She stated that she was the claimant's roommate during 
BCT, and saw firsthand the effects of that fall; that the 
claimant was in pain and her back was black and blue, and 
battered from her right shoulder to mid-back; that her 
shoulder appeared dislocated and she was unable to lift her 
arm; and that she had heard that the claimant was pushed from 
another truck prior to being slammed to the floor.  She 
asserted that the claimant had trouble keeping up in training 
because she was hurt, her morale was low, and she was not 
motivated, but found the strength to complete training.  

The claimant's statement, also undated, took issue with the 
VA examination
of December 1998, asserting that the examiner had misstated 
her responses to his questions; complained that she was 
displeased with the medical care that she had received for 
her injuries while on active duty; stated that she was 
prevented from consulting a civilian physician and required 
to train, resulting in her reinjury; and that she left her 
unit for less that two (2) hours to seek permission for 
outside medical treatment, resulting in her uncharacterized 
discharge from service.  She further asserted that upon 
returning home, she needed a month to recover from her 
injuries before returning to work; that she continued to have 
problems with her shoulder and back, which affected her job 
performance and rendered her incapable of meeting her 
employer's performance standards.  In addition, she 
questioned the finding on VA examination that her gait was 
nonantalgic and without a limp, asserting that her activities 
were limited and that she was unable to run and jump because 
she has fractures in her legs.  

A Supervisor's Monthly Statistical Quality Control (SQC) 
Performance Plan Review from the claimant's employer, dated 
in January 1999, showed that the claimant's error rate was 
twice the allowable standard due to failure to slow down and 
double check her work for accuracy; that the claimant was 
available 60 percent of the time versus a standard of 70 
percent, reflecting a need to meet her availability 
requirements, properly use phone states and staff time; and 
that she had missed no days or time due to sickness and met 
standards of competence in all Behaviors and Attitudes except 
Confidence.  

A Statement of the Case was provided the claimant and her 
representative  in April 1999, and she perfected her appeal 
in July 1999 by timely submission of her Substantive Appeal 
(VA Form 9), also requesting a hearing before the Board in 
Washington, DC.  In an attachment from her representative, a 
personal hearing was requested before an RO Hearing Officer.

The claimant appeared and testified in support of her claims 
at a September 1999 hearing held before an RO Hearing 
Officer.  She testified that she injured her right shoulder 
and upper back when she was pushed from a truck while wearing 
her duffel bag; that at some other time she and others fell 
while riding in a truck, causing her injury; that she was 
provided physical therapy and medications for her right 
shoulder and upper back problems while in service; that she 
sought treatment at a VA medical facility on four occasions, 
but was determined to be ineligible; that she was currently 
unable to lift, jog and play recreational sports, and was not 
meeting her employer's performance standards due to continued 
back pain; that she was unable to raise her right arm, had 
missed time from work, and takes medication due to constant 
right shoulder pain; and that she had seen a private 
physician in June for a cortisone injection.  She further 
testified that she had incurred shin splints while on active 
duty due to marching, running and standing, and continued to 
have the same problems subsequent to service separation after 
prolonged standing; that she had obtained no treatment for 
her shin problems since service separation.  A transcript of 
the testimony is of record.  

Following her testimony, the claimant submitted into evidence 
a copy of treatment note from a private physician showing 
that she was seen on a single occasions in June 1999 for 
several problems, including upper back pain; that she related 
that she hurt her back while on active duty in 1997 when she 
fell while wearing her backpack.  Examination revealed a full 
active range of back motion, with tenderness at the medial 
aspect of the right subscapular area, and injection of the 
trigger point area with Medrol/Xylocaine was accomplished.  
The pertinent diagnosis was back pain with trigger point 
injection.  No further medical evidence was identified or 
submitted by the claimant.

A Supplemental Statement of the Case was provided the 
claimant and her representative in December 1999.  In 
December 1999, the claimant stated that she had completed her 
claim, and asked that her appeal be forwarded to the Board.  
Her current service organization representative was appointed 
in November 2000.

In an undated letter, received at the Board in March 2001, 
the claimant withdrew her request for a hearing before a 
Member of the Board.  In addition, she presented additional 
argument in support of her claims, including the assertion 
that several records are missing from her chart showing 
several dislocated (hernia) [sic] discs, and a doctor's 
report showing that her right shoulder was popping in and out 
of place, together with "trauma in [her] neckline."  She 
related that she had sickle cell, Tourette's Syndrome, and 
chronic back and shoulder problems, that she has experienced 
accidents in her clothing at home and in public; and that all 
of her problems are due to the Army's negligence.

As noted, the Board remanded the case to the RO in April 2001 
for additional development of the evidence, to include 
obtaining any additional private or VA medical records of the 
veteran, to afford the veteran a VA medical examination to 
evaluate her claimed disabilities of the right shoulder, 
upper back, and bilateral shins, to determine whether any 
current disability of the right shoulder, upper back, and 
bilateral shins exists, and to provide a medical opinion as 
to whether any current disability of the right shoulder, 
upper back, and bilateral shins shown present is as likely as 
not to be related to disease or injury shown in service.  The 
RO was further directed to readjudicate the appellant's 
claims on the merits, taking into consideration the 
provisions of the VCAA.

A report of special VA orthopedic examination, conducted in 
January 2002, cited the examiner's review of the claimant's 
claims folder, including her complete service medical 
records, as well as her report of inservice injury to her 
right shoulder and back in October 1997 and the onset of shin 
splints after a lot of running and marching while in basic 
training.  The claimant complained of intermittent pulling on 
her nerves and swelling in the middle and lower posterior 
cervical region, along with occasional numbness and tingling 
in the intrascapular region, and occasional pain the right 
lateral acromioclavicular region and intermittent 
parascapular pain.  She complained of increased right 
shoulder pain on reaching forward, lifting, or lying on her 
right side, as well as flare-ups five times per week 
following activity, but denied numbness, tingling, 
paresthesias, or weakness of the right upper extremity.  She 
further complained of bilateral shin pain, a stiff and aching 
discomfort in the pretibial area, bilaterally, and 
intermittent swelling, but did not identify any flare-ups.  
She indicated that she had been unemployed for the past year, 
and stated that she had difficulty working due to neck and 
right shoulder pain.

Examination of the cervical spine disclosed a normal cervical 
lordosis, forward flexion to 40 degrees, extension to 30 
degrees, and right and left rotation to 70 degrees, 
bilaterally, while examination of the right upper extremity 
revealed abduction to 180 degrees, extension to 40 degrees, 
and internal and external rotation to 90 degrees.  Manual 
muscle testing revealed normal strength in the proximal and 
distal muscle groups of both upper extremities, while muscle 
stretch reflexes were 1+ and symmetric at the biceps, 
triceps, and brachial radialis, and Hoffmann's and Spurling's 
tests were negative.  No evidence of precervical muscle 
guarding or spasms was found.  Sensation was intact to 
pinprick and light touch at all points, with the exception of 
the right C-5 dermatome, although such was noted to be 
inconsistent with serial testing.  

Examination of the lower extremities revealed no soft tissue 
swelling along the right and left paratibial regions, no pain 
was produced on resisted dorsiflexion and plantar flexion, 
and no tenderness was elicited on palpation of the anterior 
and medial aspects of the tibial ridge.  In response to 
specific questions propounded by the Board, the VA orthopedic 
examiner stated that the claimant did not have any measurable 
impairment of the right shoulder or upper back, and no 
measurable impairment or abnormalities on examination to 
suggest significant pathology of the right or left pretibial 
region.

A Supplemental Statement of the Case was issued the claimant 
and her representative in February 2002, and the case was 
returned to the Board for further appellate consideration, 
and the claimant was notified of that action.

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2001).

Service connection may be granted for disease or injury which 
was incurred or aggravated while performing active duty for 
training or for injury incurred while performing inactive 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 1991 & Supp. 2001).  Active duty for training is not 
considered active duty unless service connection is granted 
for a condition incurred in or aggravated during a period of 
active duty for training.  In addition, service connection 
may be granted for disease or injury which was incurred or 
aggravated while performing active duty for training or for 
injury incurred while performing inactive duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2001).  Active duty for training is not considered active 
duty unless service connection is granted for a condition 
incurred in or aggravated during a period of active duty for 
training.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1998);  Akins v. Derwinski,  1 Vet. App. 228, 232 
(1991);  Bagby v. Derwinski,  1 Vet. App. 225 (1991). 

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001).  The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  If such testimony is not competent, it 
cannot be probative.  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993);  Grottveit, at 93.

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, [VA] shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reason for 
granting or denying benefits in each case shall be recorded 
in full.  38 U.S.C.A. § 1154(b);  38 C.F.R. § 3.304(d) 
(2001).  

The Board is not required to accept every bald assertion made 
by a claimant as to service incurrence or aggravation of a 
disability.  See  Smith v. Derwinski.  2 
Vet. App. 137, 140 (1992).  Rather, the Board's decisions 
must be based on the entire record and upon consideration of 
all evidence and applicable provisions of law and 
regulations.  38 U.S.C.A. § 7104(a) (West Supp. & Supp. 
2001).  Smith, id.

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held, however, that a claimnant's veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997);  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board must account for the evidence it finds persuasive 
or unpersuasive and provide resasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 vet. 
App.36, 39-40 (1994).  This is critically important in a 
claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  It is not error for the Board to favor one 
competent medical opinion over another when the Board gives 
an adequate statement of reasons and bases.  Owens v. Brown, 
7 Vet. App. 429, 432-3 (1995).

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the in the 
relevant medical speciality or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.  

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a [claimant] wishes help, he [or she] 
cannot passively wait for it in those circumstances where he 
[or she] may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  
The Federal Circuit Court has held that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.    
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

The record shows that the claimant has alleged injury to her 
right shoulder and upper back during a period shown on her DD 
Form 214 to be inactive duty for training (INACDUTRA).  
However, the claimnt's testimony and her service medical 
records suggest that, in fact, she was serving a period of 
active duty for training (ACDUTRA) for a period of three 
months, 26 days, prior to her entrance into active duty on 
January 16, 1998.  

While the claimant has related that she sustained an injury 
to her right shoulder and upper back in a fall from an Army 
truck in October 1997, her service medical records show that 
she first complained of such injury on December 3, 1997, 
stating that her right shoulder and back injury had occurred 
four weeks earlier.  On initial examination, a full range of 
pain-free right shoulder motion was demonstrated, and there 
was no soreness of the rhomboid, while on evaluation that 
same day in the physical therapy clinic, a full range of 
right shoulder motion was found, without pain or tenderness 
to palpation over the rhomboid, and the assessment was soft 
tissue strain.  Thereafter, the claimant's complaints were 
consistently assessed as soft tissue strain or muscular 
strain, and she was given stretching exercises and 
medication.  No evidence of limitation of motion of the right 
shoulder or upper back was found, and no clinical findings of 
muscle spasm were shown on repeated examinations.  No pain on 
motion was shown except for a single occasion in February 
1998, when the claimant complained of pain at 80 degrees of 
abduction of the right upper extremity.  Otherwise, the 
claimant's examinations and evaluations showed no swelling or 
edema, no loss of muscle strength, no winging or Adam's sign, 
and no motor, sensory or reflex deficits, while X-rays of the 
cervical spine were normal, and her symptoms were confined to 
subjective complaints of pain on palpation over the right 
trapezius, the right rhomboid, and the right scapula.  
Throughout this period, the only trauma reported by the 
claimant was an October 1997 fall from a truck while wearing 
a rucksack, landing on her right shoulder. 

The record shows that in February 1998, the claimant 
underwent counseling in connection with her request for and 
proposed administrative separation under the provisions of AR 
635-200, Chapter 11 (Failure to meet Entry Level Status 
Performance and Conduct Standards), based upon her inability 
to adapt to military service as evidenced by depressive 
symptoms and a failed attempt to go AWOL.  Treatment records 
from the physical therapy clinic in February 1998 cited the 
claimant's of shin pain for the past two days, and of right 
shoulder and back pain, while examination disclosed no 
evidence of trauma, muscle strength was 5/5 in both upper 
extremities, and a full active range of motion was 
demonstrated in both upper and lower extremities.  Tenderness 
to palpation was noted over the right rhomboid and left 
anterior medial tibia, and the assessment was right rhomboid 
strain and left shin splints.  

In March 1998, the claimant was referred by her unit for 
evaluation of malingering, and an orthopedic consultation 
revealed no tenderness to palpation, no acromioclavicular or 
rotator cuff findings, the tensons were intact, and a full 
range of pain-free motion was demonstrated.  The assessment 
was chronic rhomboid (scapula retractor) strain, with no 
further treatment indicated.  On psychiatric evaluation, the 
claimant complained of difficulty in adjusting to the 
military environment and harassment by her drill instructors, 
with subsequent sadness, anxiety, loss of appetite, 
difficulty concentarting, and loss of interest in completing 
her training.  She asserted that her lack of motivation was 
intensified by her chronic back pain, her failure to pass the 
Army Physical Fitness Test, and her inability to go off post, 
and that she wanted to be discharged as soon as possible.  

Mental status examination disclosed no evidence of neuroses 
or psychoses, and the examiner diagnosed an adjustment 
disorder with mixed disturbance of emotions and conduct, and 
occupational problem, stating that the claimant's current 
problems would most likely continue and could be expected to 
limit her potential as a soldier and pose a danger to herself 
and the unit in a combat situation; that the prospect for 
retention was considered poor; that the diagnoses did not 
warrant discharge through medical channels; and that 
separation under the provisions of AR 635-200, Chapter 11, 
was recommended.  

The Board notes that the claimant's service medical records 
are devoid of complaint, treatment, findings or diagnosis of 
disc abnormalities or right shoulder dislocation or 
subluxation during her period of active service; and that the 
claimant did not assert any such findings prior to an undated 
statement received at the Board in March 2001.  While the 
claimant has suggested that service medical records showing 
such findings are missing, the Board notes that the claimant 
herself submitted complete copies of her service medical 
records to the RO with her initial applications in March 
1998, and that no complaint was made at that time of any 
missing service medical records.  Further, the Board notes 
that her service medical records appear complete and 
comprehensive; that there are no findings indicative of any 
torn muscles, nerve damage, stress fractures, disc 
abnormalities or right shoulder dislocation or subluxation; 
and that cervical X-rays during active service were normal.  

The Board further notes that the VA general medical and 
orthopedic examinations conducted in December 1998 diclosed 
no objective clinical findings of a right shoulder or upper 
back disorder, or any evidence of shin splints; that she was 
shown to have no motor, sensory or reflex deficits; that no 
limp or impairment of posture or gait was demonstrated; and 
that there was no evidence of any significant focal 
neuromuscular or functional deficits on examination.  To the 
same point, the report of private examination in June 1999 
showed only subjective complaints of pain on palpation under 
the medial aspect of the right scapula, with a full range of 
motion and no objective clinical findings of impairment.  No 
findings of motor, sensory ot reflex deficits were reported, 
and there was no reference to any proposed surgery.  The 
claimant has denied any other medical treatment or evaluation 
for her complaints.

Further, the special VA orthopedic examination, conducted in 
January 2002, cited the examiner's review of the claimant's 
claims folder and service medical records, and her complaints 
of right shoulder, upper back, and shin symptoms.  
Examination revealed no motor, sensory or reflex deficits of 
the right shoulder, upper back, cervical spine, or lower 
extremities.  A claim of diminished sensation in the C-5 
dermatome was noted to be inconsistent with findngs on serial 
examination.  Muscle testing revealed normal strength in the 
proximal and distal muscle groups of both upper extremities, 
while muscle stretch reflexes were 1+ and symmetric at the 
biceps, triceps, and brachial radialis; there was no evidence 
of precervical muscle guarding or spasms; and Hoffmann's and 
Spurling's tests were negative.  In addition, examination of 
the lower extremities revealed no soft tissue swelling along 
the right and left paratibial regions, no pain was produced 
on resisted dorsiflexion and plantar flexion, and no 
tenderness was elicited on palpation of the anterior and 
medial aspects of the tibial ridge.  In response to specific 
questions propounded by the Board, the VA orthopedic examiner 
stated that the claimant did not have any measurable 
impairment of the right shoulder or upper back, and no 
measurable impairment or abnormalities on examination to 
suggest significant pathology of the right or left pretibial 
region.

The Board has also considered the lay statements submitted by 
the claimant and her former service comrade, as well as her 
peformance review of January 1999.  The Board notes, however, 
that neither the claimant nor her former service comrade is 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  

While the claimant's former service comrade commented upon 
her observation of the claimant during active service to the 
effect that she was "in pain"; that her back was black and 
blue, and battered from her right shoulder to mid-back; that 
her shoulder appeared dislocated and she was unable to lift 
her arm; and that she "had heard" that the claimant was 
pushed from another truck prior to being slammed to the 
floor, the Board finds that the former service comrade lacks 
competence to diagnose a right shoulder dislocation, that no 
similar findings were reported on inservice examination and 
evaluation of the claimant, and that she failed to seek 
medical attention until four weeks after the alleged injury.  
In addition, the claimant's former service comrade did not 
witness the claimant's alleged fall from a truck, and 
acknowledged that in addition to "being hurt", the 
claimant's morale was low and she was not motivated, 
corresponding to the findings on the inservice mental status 
examination of the claimant in connection with her 
administrative separation.  

The claimnat's assertion that upon returning home, she needed 
a month to recover from her injuries before returning to 
work; that she continued to have problems with her shoulder 
and back, which affected her job performance and rendered her 
incapable of meeting her employer's performance standards; 
and that her activities were limited and that she was unable 
to run and jump because she has fractures in her legs are not 
substantiated by the medical evidence of record.  She has 
submitted no medical evidence supporting those contentions, 
although all such evidence has been solicited by the RO 
pursuant to the provisions of the VCAA

In addition, the Supervisor's Monthly Statistical Quality 
Control (SQC) Performance Plan Review from the claimant's 
employer, dated in January 1999, showed nothing more than 
that the claimant's error rate was twice the allowable 
standard due to failure to slow down and double check her 
work for accuracy; that the claimant was available 60 percent 
of the time versus a standard of 70 percent, reflecting a 
need to meet her availability requirements, properly use 
phone states and staff time; and that she had missed no days 
or time due to sickness.  That evidence does not address any 
physical disability of the claimant, and does not cite 
physical disability as a cause for any performance deficits.  
If the claimant's claimed disabilities caused the termination 
of that employment, no evidence to that effect has been 
submitted.  

As noted, a threshold requirement for the grant of service 
connection for a disability is that the disability claimed 
must be shown to be present.  In the absence of proof of a 
present disability there can be no valid claim.  § 1110, 
1131 (West 1991 & Supp. 2001); Brammer, 3 Vet. App. at 225. 

In the absence of any objective clinical findings 
demonstrating current disability of the claimant's right 
shoulder, upper back, or bilateral shins, the Board must 
conclude that the symptoms shown during active service were 
acute and transitory, resolving without residual impairment, 
as indicated on both VA medical examinations.  The Board also 
notes that the claimant's private physician cited her report 
of medical history, but did not link or relate any findings 
on examination to her period of active service.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for claimed 
residuals of right shoulder and upper back injuries, and for 
shin splints, is not warranted.  Accordingly, those claims 
are denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for residuals of an upper back injury is 
denied.  

Service connection for residuals of bilateral shin splints is 
denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

